The sole assignment of error relating to the refusal to grant a new trial, the motion therefor being based on the general grounds only, there being sufficient evidence to support the verdict, and the same having the approval of the trial judge, the judgment is
Affirmed. All the Justices concur.
                        No. 14541. JUNE 11, 1943.
Mary Goolsby was convicted of the murder of Lemon Pressly by "wrongfully and with malice aforethought . . cutting and stabbing the said Lemon Pressly with a certain knife and weapon to the grand jury unknown," on July 10, 1940. The deceased died on July 12, 1940.
Dr. S. F. Belcher, a witness for the State, testified in part as follows: "I did attend Lemon Pressly before she died. I attended on her during her recent illness. She had corrupt cericinicis. It was caused by a stab in the abdomen. The stab was two inches to the left of her navel. Evidently it did penetrate into her intestines. I saw her that morning. It was my opinion that she was going to die. It was about ten o'clock in the morning when I saw her. Apparently that did occur to be a knife wound. It is my opinion that she was going to die that morning before she died that night. It was about ten o'clock in the morning. I did tell some one that she was going to die, and I did notify her folks. I did say that I told her to notify her folks that morning, on account of she was going to die. I say that knife wound in her stomach caused her death. . . I told a girl named Daisy that she was going to die. I did not tell Daisy that in presence of the defendant. I did not tell the dead woman that she was going to die. . . *Page 189 
She was apparently conscious of her condition. She was conscious of her condition. She did not say anything in particular to lead me to think that she was going to die. The severity of it made me think that she was conscious of her condition. She did die about twelve after that. . . She was suffering much pain. I would not say that she had been working the day before. The cut became fatal in a few hours. The girl was intelligent enough to know that she was critically ill. . . The dead girl did tell me that morning that Mary Goolsby had cut her."
Emma Eason, for the State, testified in part as follows: "I did see Lemon Pressly before she died. I went down there about 2:30 and talked to her, and asked her how she felt, and she said pretty bad; and I asked her what hurt her, and she said her head; and I asked her who stabbed her, and she said Mary Goolsby. I did go back again about 7:30. I did not talk to her, but she did to me. I did hear her talking. She said that she was going home, and we told her that she was already at home, and she said that she was going to another home. She was talking about heaven. She was talking about going to die. It was about 8:30 when she was talking. She did not live so long after that. She did say who cut her, while she was talking about going home. It was Mary Goolsby. It was 2:30 the first time I went over there. It was 2:30 on Thursday. [She died Thursday night.] At that time Lemon told me that Mary stabbed her. . . I did tell the solicitor that she told me that Mary cut her. She told some one that night and I was there. . . It was about 8:30 when I heard that conversation. I do not know if she was unconscious when she said she was going home. I guess so. I do not know. . . She said for her mother to come and put her arms around her, that she was going home. . . She did not talk like a crazy person. . . Her sister, and Daisy, and the little girl were there. She said that she did not want anybody to know it. I did ask her why she didn't tell some one. She did not want anybody to know it. She said Mary Goolsby did it. . . She did not say that she didn't want any one else to know."
George Bearden, for the State, testified in part as follows: "I am a policeman of the City of Monticello. I did see Lemon Pressly just before she died on July 10, 1940. It was 12:30 that night that I was in there talking to her. She was conscious. She *Page 190 
was conscious of her condition and she knew my name. I first asked her if she had been cut, and I asked her who cut her, and she said Mary Goolsby did it. Her brother sent for me, and I went down there. They did not want me to get a dying declaration from her; they said that they thought that she had been stabbed, and they wanted to see if she had been. I did not know at what time Dr. Payne had been there, and that he had told her what to do. They asked me to go down there, and I did. I do not know that she told her mother that she was going home, and called her to put her arms around her. I do know that they told me that Mary Goolsby did the stabbing; they told me going down there. They wanted my services for a dying declaration. I did ask the girl on that occasion to tell me about any wound, and I did question her as to where the cutting was. She told me that Mary Goolsby cut her, and I asked her where, and she said in the door. She did not tell me on what part of the body she was cut."
Daisy Cherry, for the State, testified in part as follows: "I do know Lemon Pressly. She is dead now. I know Mary Goolsby, the defendant who is sitting over there. On July 10, 1940, I did see Mary near Lemon Pressly. I was coming down the road. I had been there to get a dip of snuff, and I saw Mary Goolsby coming down the road to where Lemon Pressly was, and that is where she gave me a chew of tobacco, and O. W. Bell was there and asked her for a chew, and she saw this woman coming down the road. When Mary came across the road, she came on over there towards where she was, and she said, `Yes, God damn you, I thought I would catch you down here,' and Lemon was standing on the ground like this, and she had one foot on the rock like this, and Mary made a lick like that. . . I did not see what she had in her hand. When she made the lick Lemon did not say anything, and Mary brought Bell out in the yard and went off. I do not know if Lemon was stabbed after that lick, and I did not know she was stabbed until the doctor came down there. She went to work that next morning, and my [her?] little girl came over there; any way, she let me know that she was sick, and I went over there."
O. W. Bell, a witness for the State, testified in part as follows: "I did know Lemon Pressly. I do know Mary Goolsby. I did not see any trouble between them on the 10th of July this year. I do know Mary's husband, Willie. I was there the night that *Page 191 
Lemon Pressly got cut. I was there in the yard when that happened that night. I was ten feet from the door when it happened. About ten feet. I asked for some tobacco. I asked Willie. He had given me some tobacco. Lemon had asked for some tobacco. He gave her some. Willie was standing right in front, with his foot propped on the rock, when Mary came up there. When she came up she said, `I knew that I would catch you here any damn way,' and she did that. After that she hit the woman, Lemon Pressly. She did hit Lemon. I do not know where she hit Lemon. I did not see anything in her hand. I couldn't say what she had in her hand. . . I was not looking for any trouble. After Mary did that, Willie carried her away. He pulled her away. . . I did hear her hit that girl. I did see it. I did hear and see it. The blow sounded funny. The sound was louder than that. It sounded like some one hit some one in the stomach hard."
The defendant made a statement in which she denied that she had stabbed the deceased; introduced evidence as to her good character, and as to the bad character of the witness Daisy Cherry. The evidence further showed, that Lemon Pressly went to work as usual the next morning after the scene testified to by the witnesses Cherry and Bell; that the clothing she had on at the time was not bloodstained; that she had talked with several other persons between July 10 and 12, including some of the foregoing witnesses for the State, to whom she made no claim that Mary Goolsby had stabbed her; and that no one saw any knife in the hand of the accused.